[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This court, on July 27, 1992, ordered that the wife be permitted to remove the two minor children to California. The court further urged the parties to submit to the court a stipulation concerning liberal visitation rights for the father. The parties were unable to resolve the schedule and submitted separate written proposals to the court.
After careful review of these proposals, the court orders as follows:
1. The father shall have seven consecutive weeks each summer. This period shall commence one week after school closes in June. The cost of transportation is to be shared by the parties.
2. Beginning in 1992 and in even years thereafter, the father shall be entitled to visitation during the winter Christmas vacation. This visitation shall commence on the day following the last day of school, and the children shall be returned to their mother the day prior to the commencement of school.
On odd numbered years, the father shall have visitation with the children during the spring break.
The cost of transportation shall be shared equally.
3. The father shall have full access to the children whenever he is in California.
4. The mother shall provide the father with the following information:
a) names of all the children's teacher and coaches; CT Page 8543
b) names, addresses and telephone numbers of all medical and dental care providers;
c) school calendars;
d) report cards, progress reports and any other significant school reports or records.
5. Each party shall be responsible for his or her own phone bills regarding calls made concerning the children.
Mihalakos, J.